Arnold, J.,
delivered the opinion of the court.
The invalidity of the assessment under which the land was sold for taxes would not preclude appellant from recovery. Cogburn v. Hunt, 56 Miss. 718; 57 Ib. 681; Mayer v. Peebles, 58 Ib. 628.
We approve the conclusion reached in the cause, not because no taxes were due, or the assessment was void, but because there was no law on the 4th day of March, 1878, the date on which the land was sold for taxes, or on the 17th day of April, 1879, when Samuel Kaiser purchased the land from the State, which gave him a lien on the land for the amount of taxes, etc., paid by him.
*594Substantially, § 1718 of the Code of 1871 was incorporated into the revenue act of 1876. Acts of 1876, § 56, pp. 157 and 158. But § 56 of this act, creating such lien, was expressly repealed by the revenue act of 1877, Acts. 1877, § 2, p. 2, and no such provision is contained in the revenue act of 1878. Green v. Williams, 58 Miss. 752.

Affirmed.